Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1, 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 2019/0186399).  Takada teaches with respect to claims 1 and 7: 
 a heater energization control device for a gas sensor (28) provided in an
exhaust passage (27) of an engine mounted on a vehicle, the gas sensor including a
sensor element configured to detect a concentration of a specific component in
exhaust gas and a heater configured to be energized with electricity from a power
source to heat the sensor element, the heater energization control device
configured to control an amount of electricity supplied to the heater, the heater
energization control device comprising: (paragraph 31)

an ambient temperature acquisition unit configured to acquire an ambient
temperature, which is a temperature of an environment surrounding the engine; (paragraph 
and

an energization control unit configured to control the amount of electricity
supplied to the heater based on the ambient temperature in temperature raising
energization in which a temperature of the sensor element is raised to an active
temperature when the engine is started. (see paragraphs 7-12).

With respect to claim 4, see paragraphs 69 and 74 which teaches incorporating vehicle speed and ambient temperature in the calculations used at restart for sensor heater control. 

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuraoka (US 4708777).  Kuraoka teaches a airfuel ratio sensor heater control . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 2019/0186399) in view of Yuzo et al (JP 2014 55865), cited by applicant.  Takada applies as in claim 1 above, however, Takada does not appear to mention wherein when the vehicle is at rest supplying a low power current to maintain the sensor heater warmed up.  This feature is taught by Yuzo et al at paragraph 7 and it would have been obvious to one of ordinary skill in the art to have modified Takada sensor heater control such that when the engine is stopped a low power current would be supplied to the sensor heater so as to maintain the sensor at an appropriate temperature. 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK R SOLIS whose telephone number is (571)272-4853.  The examiner can normally be reached on Monday - Friday 9 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ERICK R SOLIS/Primary Examiner, Art Unit 3747